In a proceeding pursuant to article 78 of .the CPLR to compel respondents to cancel a certain rule of the Rules and Regulations of the respondent Nassau County Police Department, petitioner appeals from an order of the Supreme Court, Nassau County, dated July 7, 1969, which denied the relief sought. Order affirmed, without costs. The subject rule (rule 14, art. 6) provides, inter alia, that “ no member of the Force or Department shall be permitted to be a delegate or representative to, or take active part in any movement for the nomination or election of candidates for .political office or public office.” Petitioner challenges the rule on the grounds that (1) it is illegal, arbitrary and capricious; (2) it abridges the constitutionally guaranteed freedoms of speech, press, assembly and petition; (3) it unreasonably discriminates between police officers of Nassau County and the other citizens of the iState; (4) it makes police officers second class citizens; (5) it is vague and self contradictory; and (6) it is predicated on outmoded concepts. We do not agree. In our opinion, the subject rule comports with sound administration policy that the removal of police personnel from active politics and from active participation in any movement for the nomination or election of candidates for political or public office is conducive to the effective maintenance of discipline and the preservation and promotion of the integrity and efficiency of the Police Department and its personnel. Accordingly, the promulgation of the subject rule, applicable to those who seek employment or seek to be retained in the employ of the Police Department, is the Commissioner’s prerogative and, in our opinion, is not vulnerable to petitioner’s aforesaid challenges (McAuliffe v. New Bedford, 155 Mass. 216; People ex rel. Masterson v. French, 110 N. Y. 494, 499; ef. People ex rel. Clifford v. Scannell, 74 App. Div. 406, affd. 173 N. Y. 606; United Public Workers v. Mitchell, 330 U. S. 75; Gray v. Macy, 239 F. Supp. 658.) Beldoek, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.